United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4113
                                    ___________

Lisa Akinseye; Marietta Neu;          *
Delia Lane,                           *
                                      *
             Appellants,              *
                                      *
      v.                              *
                                      * Appeal from the United States
Ted Bigos, an individual; The         * District Court for the
Observatory Limited Partnership,      * District of Minnesota.
a Minnesota Limited Partnership;      *
Bigos-Observatory LLC, a              *      [UNPUBLISHED]
Minnesota Limited Liability           *
Corporation,                          *
                                      *
             Appellees.               *
                                 ___________

                              Submitted: November 18, 1999
                                  Filed: December 3, 1999
                                   ___________

Before BOWMAN, LAY, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      Lisa Akinseye, Marietta Neu, and Delia Lane, residents or former residents of
apartments that are subject to the rent-limitation provisions of the Affordable Housing
Disposition Program ("AHDP"), 12 U.S.C. § 1441a (1994), sued the former and
present owners of the apartments, Ted Bigos, The Observatory Limited Partnership,
and Bigos Observatory LLC, for rent overcharges. The federal claim alleges a violation
of the AHDP. The complaint also alleges several state-law claims.

       The District Court,1 concluding that the AHDP creates no private right of action,
either express or implied, to enforce the rent-limitation provisions of the Act, dismissed
the federal claim. In addition, the court declined to exercise its powers of supplemental
jurisdiction and dismissed the state-law claims without prejudice. Plaintiffs appeal,
contending the District Court erred in ruling that the AHDP contains neither an express
nor an implied private right of action to enforce the AHDP's rent-limitation provisions.

       Having conducted de novo review, we are thoroughly persuaded that the AHDP
contains no express or implied private right of action to enforce the rent-limitation
provisions of the Act. The District Court thus did not err in dismissing the federal rent-
limitation claim. Plaintiffs do not contend that the court abused its discretion by then
dismissing the state-law claims without prejudice. Because a detailed opinion issued
by this Court could add nothing of precedential value to the carefully and correctly
reasoned memorandum opinion and order of the District Court, we affirm the judgment
of that court without further discussion.

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
                                           -2-